LINDSAY, J.
This matter comes before the Court by petition of Veronica Gebhardt, widow and executrix along with Henry Gerstmyer and Warren Gebhardt, executors, by the last will and testament of John Gebhardt, deceased, asking permission to correct the inventory in the said estate by being allowed the amount of $662 cash deposited in the German Savings Bank of Baltimore City, erroneously returned in the said estate. The petition is fully answered by Henry Gerstmyer and Warren Gebhardt, the other executors, denying that the said fund was returned by mistake and claiming that the fund was properly returned as part of the said estate. It appears from the testimony in the matter that John Gebhardt, the deceased, in his life time had made the deposit as a trust fund for himself and wife or the survivor, and that this sum had been returned in the inventory by the three executors and executrix, it also appears that neither of them understood anything of the contents of the hank book other than the money was in the bank and belonged to the deceased. The Court is of the opinion that the amount was indavertently returned in the inventory, and that the order prayed for by Veronica Gebhardt, exe *347cntrix, should be granted. It is therefore ordered this 24th day of March, 1803, that the executors be allowed in their administration account t h e amount inadvertently returned in their inventory. It is also ordered that the costs be paid out of the estate.